Delta's "[o]ne year guarantee on all labor  material" is a promise to replace any of its work which fails within one year. If there was a problem with the sub-base, or any other factor which placed the completed work in jeopardy, Delta could have withheld its guarantee, or qualified it in some fashion so as to avoid liability for failure caused by the questionable condition or conditions. That was not done, however; the work was generally guaranteed, without qualification or reservation, for a period of one year. Such a promise must be construed to mean something substantially more than the obligation to complete the job in a workmanlike manner, which is engrafted upon all construction contracts. In this instance, such promise means that Delta is obligated if the work fails within one year.
Accordingly, I would reverse the judgment.